Citation Nr: 1811142	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a head injury with post-traumatic headaches and scalp laceration, prior to January 23, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a head injury with post-traumatic headaches and scalp laceration, from January 23, 2007, to October 1, 2015.  

3.  Entitlement to an evaluation in excess of 50 percent for residuals of a head injury with post-traumatic headaches and scalp laceration, from October 1, 2015. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is of record.

In a January 2011 rating decision, the Veteran was granted a higher evaluation of 30 percent disabling for residuals of a head injury post-traumatic headaches, effective January 23, 2008.  In a March 2012 rating decision, the RO granted an increased evaluation of 30 percent to an earlier effective date of January 23, 2007.  In an October 2017 rating decision, the RO granted a higher evaluation of 50 percent for the residuals of a head injury effective October 1, 2015.  As the rating decisions did not grant a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been recharacterized to reflect the staged ratings assigned.

The Board notes that the Veteran has requested an earlier effective date for the higher ratings for his service-connected residuals of a head injury with post-traumatic headaches and scalp laceration.  This issue was separately adjudicated in a January 2012 rating decision.  However, as discussed below, the Board finds the Veteran's increased rating claim has been pending since July 2006.  In this case, the claim for an earlier effective date for the increased rating is part and parcel of the increased rating claim on appeal.  As the Veteran's ratings have already been staged, the Board shall determine the propriety of both the dates of the stages and the ratings assigned for the entire appeal period.  


FINDINGS OF FACT

1.  A claim for an increased rating for residuals of a head injury with post-traumatic headaches and scalp laceration was received on July 26, 2006.  

2.  The Veteran filed a timely notice of disagreement with the January 2007 rating decision, which denied a compensable rating for residuals of a head injury with post-traumatic headaches and scalp laceration.

3.  From July 26, 2006 to October 1, 2015, the Veteran's residuals of a head injury with post-traumatic headaches and scalp laceration were manifested by migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  From October 1, 2015, the Veteran is in receipt of the maximum schedular evaluation for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 and he has no other symptoms warranting a separate compensable rating.


CONCLUSIONS OF LAW

1.  From July 26, 2006 to October 1, 2015, the criteria for an evaluation of 50 percent, but no higher, for the Veteran's service-connected residuals of a head injury post-traumatic headaches and scalp laceration are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code (DC) 8100 (2017).

2.  From October 1, 2015, an evaluation in excess of 50 percent for the Veteran's service-connected residuals of a head injury post-traumatic headaches and scalp laceration, rated as migraine headaches, on a schedular basis is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, DC 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Appeal Period

In a January 1979 rating decision, the Veteran was originally granted service connection for a head injury, scalp laceration, rated as noncompensable from July 18, 1978.

The Board notes that a February 1979 notice of the January 1979 rating decision was returned as undeliverable in March 1979.   The notice letter and rating decision were sent to the address provided by the Veteran in his claim.  

In a March 2013 statement, the Veteran's wife asserted that the Veteran had never received a copy of the rating decision.  She stated that the Houston address to which it was sent was a temporary address.   The Veteran has requested an increased rating from 1978.  The Board notes that the Veteran never informed VA of a change of address.  

Under the presumption of regularity in the administrative process, it is presumed that a claimant received proper notice by VA.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties) (citing Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007)); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption may only be rebutted with "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  Boyd, 27 Vet. App. at 72 (quoting Crain v. Principi, 17 Vet. App. 182, 186 (2003)).  The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  However, the presumption of regularity may be rebutted where there is evidence that (1) VA used an incorrect address on the mailing in question or (2) the mailing was returned as undeliverable and "there were other possible and plausible addresses available to VA" at the time.  Id. at 72. 

When a notice letter is returned to VA, it must check the claimant's file to determine if another notice letter must be sent.  Lamb v. Peake, 22 Vet. App. 227, 231-32 (2008).  If the claims file reveals that the address used was incorrect or has been updated, VA must resend the notice to the proper address.  Id. at 232.  However, "the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address."  Id. (citing Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep . . . VA apprised of his whereabouts.")).  It is not VA's responsibility to try to locate a claimant whose whereabouts cannot be determined.  Lamb, 22 Vet. App.at 232.

Here, notice of the January 1978 rating decision and the Veteran's appellate rights was mailed to his last known address, that is, the one most current of record at that time.  There was no other possible and plausible address of record, and the Veteran did not notify VA that he was no longer at that address.  Although the Veteran's wife stated the address was temporary, the Veteran did not inform VA that the address was temporary or notify VA that he had moved.  The onus was on the Veteran to inform VA of his change of address. 

Accordingly, the Board finds that VA discharged its duties by following its regular mailing practices to the extent possible.  Thus, the fact that notice of the January 1978 rating decision was returned to VA as undeliverable cannot be used as a basis for tolling the time limit for filing a notice of disagreement.  The Board finds that the January 1978 rating decision was final.

Moreover, the Board notes that there is no evidence prior to July 2006 addressing the Veteran's headache symptoms.  There is no competent evidence showing an increase in the Veteran's headaches prior to his increased rating claim in July 2006.

On July 26, 2006, the Veteran filed a claim for an increased rating for his service-connected head injury.  In a January 2007 rating decision, the RO found that a compensable rating was not warranted for the Veteran's head injury post-traumatic headaches and scalp laceration.  The Veteran was notified of the decision in a letter dated January 23, 2007.  In a letter received on January 23, 2008, the Veteran requested "reconsideration" for a higher rating for his service-connected head trauma.  

A notice of disagreement must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).  A notice of disagreement must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result." 38 C.F.R. § 20.201.  The Board also notes that the Veteran submitted new medical evidence regarding his headaches with the January 2008 notice of disagreement.  As the January 2008 statement was received exactly one year after the date of mailing of the notification of the January 2007 rating decision, and the Veteran expressed disagreement with the denial of the claim, the Board finds that the January 2007 statement is a timely notice of disagreement.  Therefore, the Veteran's increased rating claim has been pending since July 26, 2006.  
The U.S. Court of Appeals for Veterans Claims (Court) has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, the effective date is no earlier than the date of the claim.  

Therefore, the Board will consider whether the Veteran is entitled to a compensable rating up to one year prior to the date of his claim, July 26, 2006.  For the reasons discussed below, the Board finds that a higher rating of 50 percent for the residuals of a head injury, post-traumatic headaches and scalp laceration, is warranted, from the date of his claim on July 26, 2006, but no earlier.

Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  

The Veteran's service-connected residuals of head injury post-traumatic headaches and scalp laceration are rated as 30 percent disabling, from January 23, 2007 to October 1, 2015, and as 50 percent disabling from October 1, 2015, under DC 8100.  The Board notes that the Veteran was previously rated under DCs 7899-8100.  In general, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27.  Therefore, DC 7899 reflects the rating criteria for scars for the scalp laceration, and the 8100 indicates the post-traumatic headaches are rated by analogy under the criteria for migraine headaches.  As discussed below, the Board has considered whether the Veteran is entitled to a higher or separate compensable rating for the scalp laceration.

DC 8100 applies to migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."



Prior to October 1, 2015

There is no medical evidence of record addressing the Veteran's headaches from prior to July 2006.  At a November 2006 VA examination, the Veteran stated that he had problems with headaches that occur every day.  He had dizziness and he saw bright lights that occurred with the dizziness, accompanied by daily headaches that are all occurring so severely that he has to drop to the ground when he is on his delivery route with the U.S. Postal Service or if he is in a car, he has to pull over to the curb.  There was no scar found on his scalp.  

At a later November 2006 VA examination, the Veteran reported having intermittent headaches that sometimes occur daily.  The examiner found that it was at least as likely as not that his headaches were related to his initial head injury.

A September 2007 VA treatment record reflects that the Veteran reported he would get dizzy and fall down depending on how bad his headache is.  He stated his headaches get worse with weather changes. 

An October 2007 VA treatment record noted the Veteran had very significant headaches.  A November 2007 VA treatment record noted the Veteran had daily headaches of varying intensity.  He reported having dizziness and falling secondary to the pain.  He had tried Tylenol, Motrin and Aleve with little success.  

In a January 2008 statement, the Veteran stated that he suffered from severe daily headaches.  A February 2008 VA treatment record indicates the Veteran reported having occasional problems on the job related to headaches.  

An April 2008 VA examination report indicates the Veteran reported having headaches on the average of 6 times per week lasting for 24 hours.  He reported that when headaches occur, he has to stay in bed and is unable to do anything.  He reported having symptoms of pain and tenderness of the head and scar areas.  He indicated his symptoms occurred constantly.

A September 2008 VA examination report noted the Veteran had headaches every day.  In a September 2009 statement, the Veteran stated that he had constant, throbbing headaches.

At a December 2010 RO hearing, the Veteran stated that he had headaches 6 to 7 days a week.  He stated it was uncommon for him not to have a headache.  The headaches would last for a few hours, up to two days.  His wife also testified that the Veteran had headaches almost 24/7.  She stated the Veteran would go into his room where he wanted no noise and he wanted it to be dark. 

In a May 2011 statement, the Veteran's sister-in-law stated that the Veteran had constant headaches and is on medication.  She stated that there are days he does not get out of bed due to headaches and depression.  In another May 2011 statement, the Veteran's friend, G.C., also stated that the Veteran told him he would have constant headaches.

A May 2011 VA examination report reflects that the Veteran described severe pain, daily headaches.  He stated that when headaches occurred, he had to stay in bed and was unable to do anything.  He stated he experienced headaches an average of 1 time per day and they last for 20 hours.  He reported having numbness, tingling and a burning sensation in the head.  The VA examiner found the Veteran had tension headaches related to the service-connected traumatic brain injury.  There were no findings of smell or taste problems.

In a September 2014 statement, the Veteran's wife stated that the Veteran had severe headaches that lasted for days, causing him to refuse to get out of bed.

The Board finds that from the date of the Veteran's claim on July 26, 2006 to October 1, 2015, the Veteran's headache symptoms are consistent with a 50 percent rating under Diagnostic Code 8100.  The Board finds that the evidence shows the Veteran has had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the appeal period.  The November 2006 VA examination report indicates the Veteran reported having problems with headaches every day.  He stated that his daily headaches were so severe that he had to drop to the ground when he was on a delivery route or pull over if he was driving.  The September 2007 VA treatment record indicates the Veteran reported getting dizzy and falling down during bad headaches.  The October 2007 VA treatment record also noted the Veteran had daily headaches and symptoms of dizziness and falling down.  The February 2008 VA treatment record reflects that the Veteran reported having job problems due to his headaches.  The April 2008 VA examination report indicated the Veteran had headaches 6 times a week lasting 24 hours and that during the headaches he had to stay in bed and could not do anything.  The September 2008 VA examination report noted the Veteran had headaches every day.  At a December 2010 RO hearing, the Veteran reported having headaches 6 to 7 days a week.  The evidence also indicated the Veteran went into a dark room without noise when he had headaches.  The May 2011 VA examination report indicated the Veteran stated that he had daily headaches, and when headaches occurred, he would stay in bed and be unable to do anything.  In the September 2014 statement, the Veteran's wife stated that the Veteran had severe headaches that lasted for days, causing him to refuse to get out of bed.

At a December 2017 Board hearing, the Veteran testified that it was very difficult for him to concentrate or sleep ever since he filed his claim.  The Veteran is competent to report his headache symptoms and the Board finds the Veteran's testimony regarding the consistency and severity of his symptoms to be credible.

In addition, the Veteran was afforded a VA examination on October 1, 2015, which indicates his headache symptoms are consistent with the symptoms manifested prior to October 1, 2015.  The Veteran experienced pulsating or throbbing head pain, pain on both sides of the head, and pain that worsened with physical activity.  He also experienced nausea, vomiting, sensitivity to light and sound, and changes in vision.  The duration of typical head pain was more than 2 days.  The Veteran had very frequent prostrating and prolonged attacks of migraine and non-migraine headache pain.  The examiner noted that the diagnosis of headaches had changed and was a progression of the previous diagnosis.  Signs and symptoms were much more now than what he used to have before.  However, the symptoms provided in the report, including sensitivity to light and sound, were reported by the Veteran prior to October 1, 2015.
The Board finds that the lay statements of record regarding the Veteran's symptoms during the appeal period, including statements by the Veteran and his wife, are credible.  Lay witnesses are competent to report symptoms capable of lay observation such as headache pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds the statements to have significant probative value.  As noted above, in the September 2014 statement, the Veteran's wife stated that the Veteran would refuse to get out of bed due to severe headaches that lasted for days.  At the December 2017 hearing, the Veteran testified that he had trouble concentrating and working due to his headaches since he filed his 2006 claim.  He stated that light bothered him.  He stated that his symptoms have been consistent since before October 2015.  Overall, the Board finds that the evidence, including the lay statements, is consistent with a finding that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the appeal period.

From October 1, 2015

From October 1, 2015, the Veteran has already been granted the maximum schedular rating for his service-connected headaches.  There is no higher schedular rating that can be assigned for migraine headaches by regulation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In a case such as this one where the law and not the evidence is dispositive, entitlement to a higher schedular rating for headaches is denied because there is a lack of entitlement as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Scalp Laceration

As noted above, the Veteran is also service-connected for a scalp laceration.  Therefore, the Board has considered whether he is entitled to a separate compensable rating for scars.  However, the Board finds that the evidence does not show that a separate or higher rating is warranted for the service-connected scalp laceration.  

The regulations pertaining to rating skin disabilities were revised during the appeal period effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if a Veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered both the pre- and post- October 23, 2008, criteria.

Prior to October 23, 2008, DC 7800 rated disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, DC 7800 (prior to October 23, 2008).  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 , include the following: 1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part, 3) Surface contour of scar elevated or depressed on palpation, 4) Scar adherent to underlying tissue, 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), 6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id., Note 1. Additionally, consideration must be given to unretouched color photographs when evaluating under DC 7800. Id, Note 3. 

Thereunder, a 10 percent disability rating was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement; a 30 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; a 50 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement; and a maximum schedular 80 percent disability rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three of more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

DCs 7801 and 7802, as in effect prior to and from October 23, 2008, apply to scars, other than the head, face, or neck.  These codes will not be further discussed as the Veteran's skin condition is not in that area of the body.

Under the version of DC 7803 effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803. 

Under the former DC 7804, effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination.  Also, under the rating criteria effective prior to October 23, 2008, DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

Under the revised rating criteria effective October 23, 2008, DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 
Revised DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805.

The May 2011 VA examination noted the Veteran had a scar on the back of the head status post laceration.  It was a linear scar measuring 5 cm by 0.1 cm.  The scar was not painful on examination.  There was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  The scar was not disfiguring and did not limit motion.  There was no limitation of function due to the scar.  The scar did not adhere to underlying tissue and on palpation it was level.  The scar texture was normal and it was not indurated or inflexible.  There was no hyperpigmentation or hypopigmentation.  There was no underlying soft tissue loss, or gross distortion or asymmetry of facial features.

The October 1, 2015 VA examination noted that the Veteran had a scar, but it was not painful and/or unstable, and did not have a total area of all related scars of greater than 39 square cm.  

The Board finds that the Veteran's service-connected scalp laceration does not warrant a compensable rating at any time during the appeal period.  The May 2011 and October 2015 VA examination do not indicate the Veteran had any characteristics of disfigurement.  Therefore, a higher rating was not warranted under DC 7800.  The evidence does not show the Veteran's scar was unstable or painful.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Code 7804 for an unstable or painful scar.  38 C.F.R. § 4.118.  The evidence also shows that the scar does not cause any other disabling effects or limitations of function that may be rated under any diagnostic codes other than Diagnostic Codes 7800 through 7804.  The Veteran has not asserted that he has any disabling effects due to the scar.  Therefore, the Board finds that the scalp laceration does not meet the criteria for a separate, compensable rating under the rating criteria.  



ORDER

From July 26, 2006 to October 1, 2015, an increased 50 percent evaluation, but no higher, for residuals of a head injury post-traumatic headaches and scalp laceration is granted, subject to the regulations governing the payment of monetary awards.

From October 1, 2015, an evaluation in excess of 50 percent for residuals of a head injury post-traumatic headaches and scalp laceration is denied. 



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


